

116 HRES 92 IH: Calling for the immediate extradition or rendering to the United States of convicted felons William Morales, Joanne Chesimard, and all other fugitives from justice who are receiving safe harbor in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 92IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. King of New York (for himself, Mr. Pascrell, Mr. Diaz-Balart, Mr. Gottheimer, Mr. Sires, Mr. Smith of New Jersey, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling for the immediate extradition or rendering to the United States of convicted felons William
			 Morales, Joanne Chesimard, and all other fugitives from justice who are
			 receiving safe harbor in Cuba in order to escape prosecution or
			 confinement for criminal offenses committed in the United States.
	
 Whereas William Morales, leader and chief bomb-maker for the terrorist organization FALN, committed numerous terrorist attacks on United States soil, including the bombings of Fraunces Tavern in lower Manhattan in 1975 and the Mobil Oil employment office in New York in 1977, which killed 5 people and injured over 60 others;
 Whereas Joanne Chesimard, one of the FBI’s Most Wanted Terrorists, was convicted of murdering New Jersey State Trooper Werner Foerster; Whereas more than 70 fugitives from the United States, charged with offenses ranging from hijacking to kidnapping to drug offenses to murder, are believed to be receiving safe harbor in Cuba;
 Whereas other fugitives from United States justice who are receiving safe harbor in Cuba include Charles Hill, wanted for the killing of a state trooper in New Mexico, and Victor Manuel Gerena, on the FBI’s list of the Ten Most Wanted fugitives for carrying out a brutal robbery of a Wells Fargo armored car in Connecticut;
 Whereas according to treaties entered into in 1905 and 1926 (33 Stat. 2265, 33 Stat. 2273, and 44 Stat. 2392), the United States has a bilateral extradition treaty with Cuba;
 Whereas in January 2002, Cuba deported to the United States Jesse James Bell, a United States fugitive wanted on drug charges;
 Whereas in March 2002, Cuba extradited drug trafficker Luis Hernando Gomez Bustamante to Colombia, and Gomez Bustamante was subsequently extradited to the United States in July 2007 to face drug trafficking charges; and
 Whereas it is imperative that Cuba abide by its extradition treaty with the United States and immediately extradite or render to the United States those legally indicted or convicted of serious criminal offenses in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)calls for the immediate extradition or rendering to the United States of convicted felons William Morales, Joanne Chesimard, and all other fugitives from justice who are receiving safe harbor in Cuba in order to escape prosecution or confinement for criminal offenses committed in the United States;
 (2)urges the international community to continue to press for the immediate extradition or rendering of all fugitives from justice that are receiving safe harbor in Cuba; and
 (3)calls on the Secretary of State and the Attorney General to continue to press for the immediate extradition or rendering of all fugitives from United States justice so that they may be tried and, if convicted, serve out their sentences.
			